OPINION BY
JUDGE--
The instructions and rulings of the court on the conclusion of the evidence in this case seemed to have been correct, but whether they were or not we are satisfied that the evidence did not authorize a verdict for the plaintiff, nor was it such as to have sustained such a verdict if it had been rendered; on the contrary, the court might properly have given the peremptory instruction to find for the defendants, which was asked at the conclusion of the evidence for the plaintiff. According to a well settled rule, therefore, the judgment ought not to be reversed whether the court erred or not in its ruling as to some questions of law which by the failure of evidence to sustain any verdict for the plaintiff is now rendered immaterial.
Wherefore the judgment is affirmed.